Citation Nr: 0417400	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-00 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to a higher initial evaluation for coronary 
artery disease, status after bypass graft, initially rated 60 
percent disabling.

3.  Entitlement to a higher initial evaluation for 
hypertension with vascular manifestations, initially rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1973 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans' 
Affairs (VA).  

This case was remanded by the Board in July 2003 and has been 
returned for review.  

In a statement received in August 2000, the veteran appears 
to be claiming the RO committed clear and unmistakable error 
in an April 1977 rating.  This should be clarified by the RO.  

The appellant's brief dated May 20, 2004, may liberally be 
construed as a timely notice of disagreement with respect to 
the ratings assigned for his heart condition and 
hypertension.  An unprocessed notice of disagreement should 
be remanded, not referred, to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDING OF FACT

The veteran does not have migraine headaches of service 
origin.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2003); 
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that service connection is 
warranted for migraine headaches.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2003).  This law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and Supplemental Statement of the Case, 
and correspondence from the RO, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in May and September 2001 in which the veteran was 
advised of the type of evidence necessary to substantiate his 
claim.  

In those letters, the veteran was also advised of his and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence VA should 
provide.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Factual Background

The report of the July 1973 examination conducted prior to 
entry into the U. S. Air Force Service does not reveal a 
headache condition.  

A report of his treatment in November 1973 shows that he was 
seen for headache in the area of the left eye.  The 
impressions were sinus headache and possible allergic 
sinusitis.  X- rays of the sinuses in November 1973 showed 
frontal and maxillary sinusitis.  

In June 1974, he was seen for a complaint of headache for 2 
weeks.  His sinuses were normal and X-rays of the sinuses 
showed no significant abnormalities.  In October 1974, among 
other complaints, he reported headaches.  The diagnoses 
included "migraine HA ?"  

In May 1975, he reported intermittent severe headaches for 
the previous year.  He underwent a neurology examination.  
The diagnoses included "headaches, etio."  He was referred 
to another physician who diagnosed sinus headaches.  

The record contains an undated neurology consultation sheet 
that indicates that the veteran was being seen for fairly 
classic migraines.  It appears that the consultation took 
place in October 1975 as the reporter indicates that the 
veteran would be hospitalized in Neurology on Tuesday, 
October 14, 1975.  It also refers to diagnoses of acromegaly 
and hypertension.  

The veteran was hospitalized for diagnostic studies between 
October 14, and October 22, 1975.  His symptoms included 
headaches, as well as, an increase in head, hand and feet 
sizes.  The diagnoses included possible acromegaly, 
diagnostic tests pending; and headaches, etiology 
undetermined, probable vascular.  He was told to keep a diary 
and to return in 2 weeks for evaluation of diagnostic 
studies.  The follow-up examination is not of record. 

At the time of his medical examination in December 1975 for 
separation from service, it was noted that he had migraine 
headaches, occasionally treated with Tylenol and Vistaril.

Post service medical records from a U. S. Air Force hospital 
show that the veteran complained of headaches in April 1976.  
He was given Sudafed and the diagnosis was headaches.   

VA and private medical records, including reports received 
from the Social Security Administration, reveal that the 
veteran was treated and evaluated for various conditions from 
1977 to 2002.  At times, he also referred to his headaches.  
VA outpatient records dated in January 1995 show that he 
reported that he was hit in the head and chest.  It was noted 
that he was not in need of immediate care and referred to 
another physician.  

In March 1996, VA outpatient records show that he complained 
of sinusitis and headaches.  In December 1996, he complained 
of congestion and headaches.  

In April 1998, VA outpatient records show that he complained 
of headaches.  The diagnosis was pharyngitis/sinusitis.  

VA clinical records dated in August 2000 show that the 
veteran reported left sided headaches.  In September 2000, he 
reported sinus drainage and headaches.  In December 2000, he 
reported left sided headaches.  

In June 2001, VA outpatient records show that the veteran 
reported a history of migraine headaches.  He indicated that 
had recurring headaches, which began the previous day.  The 
examiner commented that the headaches did not appear to be 
migraines that day.  In July 2001, he also reported migraine 
headaches.  The diagnosis was history of migraine.  In August 
2001, he reported a history of migraine headaches since 1974.  

In light of the veteran's medical history, a VA examination 
was conducted in March 2003.  The veteran reported his 
medical history and underwent examination.  The neurologist 
concluded:

[The veteran] does complain of headaches.  
He believes he has migraine but the 
medical records available do not support 
a diagnosis of migraine.  The medical 
records support a diagnosis of headache 
related to sinus infection and indeed a 
brief description of the headaches 
revealed by [the veteran] would be 
consistent with a headache with 
sinusitis.  There is only one event 
during active duty in which he had 
headaches that were unexplained and the 
description of the headaches is 
insufficient to make a judgment as to the 
quality of headache.  There is no 
information documented in the record and 
[the veteran] does not give any history 
to support a diagnosis of migraine other 
than [the veteran] reports now that he 
has daily headache and that he has light 
sensitivity with the headache.  The 
patient has a headache which 
unfortunately does not lend itself from 
the history or the review of records to 
an adequate classification it does not 
seem to be migraine, it seems more 
related to his chronic sinus infection.  
It is possibly related to schizophrenia.  
He certainly has a significant amount of 
anxiety and this may tie into his 
physical complaints as well as his 
psychiatric illness.  

Criteria and Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 101(24), 1110 (wartime), 1131 
(peacetime); 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

The veteran's statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence does not reflect that the 
appellant currently possesses the required specialized 
medical training and knowledge, nor is it contended 
otherwise.

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's current headaches are related to an injury in 
service or otherwise had their origin during the veteran's 
period of active military service.  The only medical opinion 
of record is against such a nexus or relationship.

The Board has considered the provisions of 38 C.F.R. § 
3.303(b), but finds that the veteran has not established that 
a chronic medical condition existed in service.  The medical 
records do not show a chronic condition resulted from his 
inservice incidents.  The veteran underwent hospitalization 
and diagnostic testing, which revealed a diagnosis of 
probable vascular headaches.  As shown above, the veteran 
complained of headaches a year subsequent to service 
discharge in April 1976; however, there is no further 
evidence of headaches until 1996, approximately 20 years 
after service discharge.  It should be noted that these 
headaches were associated with sinusitis.  Further, the 
veteran underwent VA examination in March 1977 and made no 
mention of chronic headaches.  

As noted, a VA neurologist has concluded the veteran does not 
have a migraine headache disorder.  While the veteran has 
reported histories of migraine headache, his lay statements 
are not competent medical evidence to establish that he has 
migraine headaches or that they are the same disability for 
which he was treated in service.  Although there is 
documented treatment and the veteran has reported chronicity 
of symptomatology, there is no competent evidence relating 
current headaches to the symptoms in service.  The only 
medical opinion of record is from a VA examiner, who 
evaluated the veteran's medical history and concluded that 
the current headaches were more likely related to his 
sinusitis or schizophrenia, which are not service connected.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for migraine 
headaches.  The evidence is not in equipoise so as to warrant 
the application of the benefit of the doubt doctrine.  
38 C.F.R. §3.102.


ORDER

Service connection for migraine headaches is denied.


REMAND

As previously noted, the appellant's May 2004 brief may be 
construed as a notice of disagreement with respect to the 
ratings assigned for heart disease and hypertension.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

The RO should issue a statement of the 
case with respect to the heart and 
hypertension ratings.  The veteran is 
advised that a timely substantive appeal 
will be necessary to perfect an appeal to 
the Board.

After RO processing, if the benefit sought on appeal is not 
granted, and if a timely substantive appeal has been 
received, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



